—In an action to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Queens County (Kitzes, J.), dated October 20, 1998, which denied his motion, in effect, for reargument of an oral decision of the same court, dated September 25, 1998, which determined, following an inquest at which he failed to prove his damages, that the complaint must be dismissed.
Ordered that the appeal is dismissed, with costs to the respondent, as no appeal lies from an order denying reargument of a decision (see, De Falco v JRS Confectionary, 118 AD2d 752). O’Brien, J. P., Ritter, Santucci and Altman, JJ., concur.